       Case 2:20-cv-02035-TC-GEB Document 82 Filed 02/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

KELLI BARGE,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            ) Case No. 2:20-cv-02035-DDC-GEB
                                              )
O’MALLEY’S INC., et al.,                      )
                                              )
       Defendants.                            )


 MOTION FOR INDEPENDENT MENTAL EXAMINATION PURSUANT TO RULE 35

       Pursuant to Fed. R. Civ. P. 35, Defendants O’Malley’s Inc. and William Porter

(“Defendants”), by and through undersigned counsel, hereby move this Court for an order for

Plaintiff Kelli Barge to submit to a mental examination by Dr. Christine Ann Durrett, ABPP,

board-certified neuropsychologist. Defendants request this Court find Plaintiff has placed her

mental condition in controversy within the meaning of Rule 35 and that good cause exists for a

Rule 35 examination to allow Defendants to explore the existence and extent of such asserted

injury. Plaintiff does not contest the right of Defendants to request an independent examination,

but rather the scope and manner of such examination.

       Pursuant to D. Kan. 7.1(a), a memorandum in support of this motion is filed concurrently

herewith.

       WHEREFORE, Defendants request this Court order Plaintiff Kelli Barge to submit to a

mental examination by Dr. Christine Ann Durrett, ABPP, a suitably licensed or certified

examiner, in-person at Dr. Durrett’s office, Flint Hills Neuropsychology, 2505 Anderson

Avenue, Suite 101, Manhattan, KS 66502, on February 26, 2021, at 10:00 a.m. without any

                                     {2567/0666: 00455871.DOCX.}1
         Case 2:20-cv-02035-TC-GEB Document 82 Filed 02/09/21 Page 2 of 2




additional restrictions or limitations, and for such other and further relief as this Court deems just

and proper.

                                                      Respectfully submitted,

                                                      SHAFFER LOMBARDO SHURIN

                                                      s/ Richard F. Lombardo
                                                      Richard F. Lombardo     #22326
                                                      Rachael D. Longhofer    #25451
                                                      2001 Wyandotte Street
                                                      Kansas City, MO 64108
                                                      (816) 931-0500
                                                      (816) 931-5775 – Fax
                                                      rlombardo@sls-law.com
                                                      rlonghofer@sls-law.com
                                                      ATTORNEYS         FOR  DEFENDANTS
                                                      O’MALLEY’S, INC. AND WILLIAM
                                                      PORTER

                                 CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing on the 9th day of February, 2021,
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record.


                                                              s/ Richard F. Lombardo
                                                              Attorney for Defendants O’Malley’s
                                                              Inc. and William Porter




{2567/0666: 00455871.DOCX.}
